390 F.2d 874
Lillie H. MARTINEZ, Appellant,v.John W. GARDNER, Secretary of Health, Education and Welfare, Appellee.
No. 25119.
United States Court of Appeals Fifth Circuit.
March 5, 1968.

Orville A. Harlan, Houston, Tex., for appellant.
James R. Gough, Asst. U. S. Atty., Morton L. Susman, U. S. Atty., Houston, Tex., for appellee.
Before COLEMAN, AINSWORTH and DYER, Circuit Judges.
PER CURIAM:


1
Appellant sought disability benefits under the Social Security Act, 42 U.S. C.A. §§ 416(i), 423, claiming that she was unable on the critical date, September 30, 1960, to engage in any substantial gainful activity by reason of a medically determinable physical impairment. The hearing examiner found that appellant was not disabled within the meaning of the Act. We agree with the District Court that the examiner's findings are supported by substantial evidence1 and should be upheld.


2
Affirmed.



Notes:


1
 The result reached by the examiner and the District Court is not changed by the recent statutory change in the definition of disability, P.L. 90-248, 81 Stat. 821